 BIG RIVERS ELECTRIC CORPORATIONBig Rivers Electric Corporation and Gale RaeMeltonInternational Brotherhood of Electrical Workers,Local 1701, a/w International Brotherhood ofElectrical Workers, AFL-CIO and Gale RaeMelton. Cases 25-CA-11758 and 25-CB-4054February 19, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 19, 1980, Administrative LawJudge Joel A. Harmatz issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and the Respondent Employer and the RespondentUnion filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.We agree with the Administrative Law Judgethat the Respondent Union did not violate Section8(b)(l)(A) and 8(b)(2) of the Act as alleged in thecomplaint. In so doing, however, we find it unnec-essary to rely on his conclusion that the Union'sSeptember 26 letter to the Employer could not beconstrued as a demand to discharge the ChargingParty for failing to meet her union obligation. As-suming, arguendo, that the letter did constitute sucha demand, we find that in any event the ChargingParty had sufficient notice of her dues obligation,and that the Union did not in any other mannerbreach its fiduciary obligation to her.As noted by the Administrative Law Judge, aunion's duties prior to seeking a discharge for afailure to pay dues or fees include informing theemployee of the amount owed, the method used tocompute that amount, when such payments are tobe made, and the fact that discharge will resultfrom failure to pay. See Philadelphia Sheraton Cor-poration, 136 NLRB 888 (1962), enfd. 320 F.2d 254(3d Cir. 1963). While the Administrative LawI The General Counsel has excepted to certain credibility findingsmade by the Administrative L as Judge It is the Hoard's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolulions are incorrect Standard DryWall Products. Inc., 91 NLRB 544 (1950), ceid 1X8 F 2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings260 NLRB No. 59Judge did not clearly delineate where and howeach factor was made known to Melton, we findthat the Union carried out its fiduciary obligationthrough oral communication to Melton by UnionVice Chairman James M. Askins and StewardsJames K. Alsip and Walter McGeehee (employeesgenerally credited by the Administrative LawJudge), and by the September 1 union letter thatMelton's grandmother received on her behalf butwhich Melton apparently avoided receiving. Wealso note that Melton was informed of the amountof dues owing by fellow employee Beatrice Blanks,whom she consulted instead of a union representa-tive, before allegedly mailing in her dues check.Moreover, assuming arguendo that the Union didnot fully comply with its fiduciary obligation, theBoard never intended these requirements "to be sorigidly applied as to permit a recalcitrant employeeto profit from his own dereliction in complyingwith his obligations as a union member ...." Pro-duce, Refrigerated & Processed Foods & IndustrialWorkers Local No. 630, International Brotherhood ofTeamster,. Chauffeurs, Warehousemen & Helpers ofAmerica (Ralph's Grocery Company), 209 NLRB117, 124 (1974). Based on the Administrative LawJudge's recitation of the facts, particularly his find-ing that Melton failed to make any effort to meether obligations for some 8 months after her hireand after repeated warnings about the conse-quences of failing to do so, we find that any infir-mity in the Union's formal notice to Melton of herdues obligation was excused by her own recalci-trant attitude in fulfilling that obligation. See, e.g.,Produce, Refrigerated & Processed Foods, supra at125, fn. 19.In adopting the Administrative Law Judge'sfinding that the Respondent Employer did not dis-charge Melton in violation of Section 8(a)(3) of theAct, we reject the General Counsel's assertion thatForsyth Hardwood Company, 243 NLRB 1039(1979), is factually undistinguishable and requiresthe finding of a violation here. In Forsyth, an em-ployer, pursuant to a union's request, started theprocess for discharging an employee who was de-linquent in dues. Before that process was complet-ed, however, the employee cleared the delinquencyand notified the employer of this fact. The employ-er did not seek to determine the truth of the em-ployee's assertion, even though the union also in-tervened in the employee's behalf, but instead com-pleted the discharge process. The Board found thedischarge a violation of Section 8(a)(3) since itfound that, before the discharge process had beencompleted, the employer had been given reason-able grounds to believe the union's discharge re-quest was no longer proper; nevertheless the em-329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer did not investigate but simply completed thetermination process. Here, by contrast, the termina-tion process was completed on October 16, 1979,the day before Melton presented her dues receipt tothe Respondent Employer. Thus, as found by theAdministrative Law Judge, Melton was specificallyadvised when she was suspended on Thursday, Oc-tober 11, by Plant Superintendent Wallace that shehad up to 3 working days to obtain evidence of hercompliance with the union-security provision ofthe contract by bringing in a dues receipt from theUnion. Thus, when she returned to the RespondentEmployer on Wednesday, October 17, with proofof her union membership, the Employer's dischargeprocess had already been completed, as further evi-denced by the termination letter dated October 16which was immediately handed to her.Finally, we reject the General Counsel's conten-tion that the Respondent Employer's suspension ofMelton constituted an additional 8(a)(3) violation.As indicated above, we conclude that the Respond-ent Union by its September 26, 1979, letter lawfullycalled upon the Respondent Employer to takeaction against the Charging Party under the appli-cable union-security provision. Since the Respond-ent Employer was privileged to terminate theCharging Party pursuant to the Union's letter, wefail to see how it can be held to have violated Sec-tion 8(a)(3) of the Act merely because it voluntar-ily extended a brief grace period in which she wasto meet her obligation.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSI A ITMINT OF THE CASEJotl. A. HARMArZ, Administrative Law Judge: Thisproceeding was heard in Evansville, Indiana, on July 29,1980, on an initial unfair labor practice charge filed onJanuary 21, 1980, and on separate complaints, consoli-dated by order dated July 21, 1980, alleging that Re-spondent Union violated Section 8(b)(1)(A) and 8(b)(2)of the National Labor Relations Act, as amended, hereincalled the Act by attempting to cause and causing thedischarge of Gale Rae Melton under a union-securityclause in breach of its fiduciary obligations, and furtherthat Respondent Employer violated Section 8(a)(3) and(I) of the Act by discharging Melton upon the Union'srequest. In their answers, Respondent Union and Re-spondent Employer, respectively, denied that any unfairlabor practices were committed. Following close of thehearing, briefs were filed on behalf of the General Coun-sel, Respondent Employer, and Respondent Union.Based on the entire record in this proceeding, includ-ing my opportunity directly to observe the witnesses andtheir demeanor while testifying, and after due considera-tion of the post-hearing briefs, I make the following:FINI)INCS OF FCII. ITHI BUSINISS OF THEi EIMPI.OYERRespondent Employer is a Kentucky corporation witha principal office and place of business in Henderson,Kentucky, as well as a generating station in Sebree, Ken-tucky, from which it is engaged in the operation of apublic utility for the generation, transmission, and sale ofelectric power. During the calendar year ending Decem-ber 31, 1979, Respondent Employer derived gross rev-enues exceeding $250,000 from said operations and soldand shipped from its Henderson, Kentucky, facility prod-ucts, goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Kentucky, while re-ceiving at said facility goods and materials valued inexcess of $50,00() shipped directly from points outsidethe State of Kentucky.The complaints allege, the answers admit, and I findthat Respondent Employer is, and has been at all timesmaterial herein, an employer engaged in commerce\within the meaning of Section 2(2), (6), and (7) of theAct.11. T lIt I ABOR OR(iANIZA ION INVOI VEI)The complaints allege, the answers admit, and I findthat International Brotherhood of Electrical Workers,Local 1701, a/w International Brotherhood of ElectricalWorkers, AFL-CI()O, is now, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.111. 1THEi Al.I (,1 1) UNI AIR IA BOR PRAC IICISThis proceeding is concerned solely with unfair laborpractice allegations emerging from the Employer'saction, following request of the Union, in dischargingemployee Gale Rae Melton under a lawful union-securityclause in the governing collective-bargaining agreement.The Union was certified initially as representative ofemployees at the Big Rivers facilities in 1975. All told,the Union represents 650 employees, some 350 of whomare within the unit at Big Rivers, The first collective-bar-gaining agreement negotiated in said unit was devoid ofany form of union security. However. that agreementwas succeeded by a contract executed on September 18,1977, with a scheduled expiration date of March 17,1981. The latter included a modified union-shop clause,but was devoid of checkoff provisions, thereby requiringthose obliged to join to pay their dues in person at theunion hall or through the mail.' The union-security pro-vision in effect under that contract in pertinent part pro-vided as follows:It1 llUio ruprcscrllltlol c, Ill liltn planlt .crt 1(1! authorizcd It recCvcucIh [p;11yT .llls330 BIG RIVERS ELECTRIC CORPORATIONAll new employees coming under this agreementjoining the company after September 18, 1977, shallarrange with the Union for membership thereinafter the 30th day of employment as a condition ofemployment.Melton was hired on January 17, 1979,2 and assignedto the Reid station. At that time, Melton admits tohaving been informed by Personnel Director Tom Millaythat a procedure existed for paying union initiation feesand dues. She further concedes that she at the time wasgiven a copy of the subsisting collective-bargainingagreement. Also admitted by Melton was the fact that,on assignment to her duty station, her supervisor, GaryRailey, referred to her obligation to pay union fees.3By virtue of the contract, Melton's obligation to jointhe Union matured in late February 1979. It is undisput-ed that, for some 8 months thereafter and until October1979, Melton took no steps to "arrange with the Unionfor membership therein," and during that period was em-ployed in noncompliance with the union-shop provisionof the existing contract.4Melton explained her inactionin that regard by making reference to her assertion thather supervisor and the personnel director told her at thetime of hire that she would be approached by the Union,while adding: "If I'm to join the Union, I feel that theywant money and my dues ...its their obligation tocome to me." However, it is clear from the record thatthe Union did approach Melton. She admits that, duringthe aforesaid period, in either March or April, MartinAskins, the Union's vice chairman, and an employee as-signed to the Reid station, inquired as to whether shehad joined the Union.5I also find that Melton participat-2 Unless otherwise indicated all dates refer to 1979)' Melton's testimon, concerning the (rieritatirn hy Milla. and Raileywas not behlieved in other respects Contrar) to the implication arisingfrom her account of these consersations. I credit Railde and Milla) andfind that she was told that union membership s as a condition of nemplo,-ment Further. while she ma. have been told that she would he conlact-ed by a union representative, contrary to the implication arising from hertestimony. I do not believe that such a reference was communicated interms excusing Melton from herself taking the initiative. Melton was ainincredible witness She impressed me as an individual (of abos-e averageintelligence Yet, her overall story was laced with admissions of irrespon-sible conduct, which often she attempted to explain avsay through a bar-rage of unbelievsable excuses I also perceived a tendency in Melton totailor, in improbable fashion, accounts of conversalions so as to furtherher interest in this proceeding. As shall be seen. her teslimony is rejectedas unreliable unless corroborated through other credible sourcesIn addition to Respondent Employer's orientation practices. theeffort to educate the wuork firce of their union obligations was furtheredin the spring of 1979 when William James, Respondent Employer's svcegeneral manager, directed department heads, including Stan Wallace, theplant superintendent of the Reid station. where Mellon was assigned. Iopost a union notice on the bulletin board Which reminded emplosees oftheir contractual obligations with respect to the Union. and poirtled out.inter alia, as follows:Any and all members that are not complsing with the above sectionsare placing their jobs in jeopardyRelevant sections of the IBE W conslilution v ere also cols.ered bs theposting See Resp Emp Exh 5s According to Melton, this ',as the only contact she could recall froman employee representative of the [Union c incerning her membership ob-ligation As indicated. Melton Was rnot a reliable Ttineiss I hroughout hertestimony she manifested a limited capacity for recollection with respectto man> matters having an ad'erse effect upon her cause In this respelt.I prefer the testimtnso of Askins that a nionth or two after the hire iofed in similar conversations with Union Stewards JamesAlsip and Walter McGeehee.6Despite Melton's ongoing noncompliance, formalaction by the Union to enforce the union-security clausefirst occurred on September 1. On that date, Harold Bag-gett. the Union's business manager, wrote Melton as fol-lows:Gale R. MeltonGeneral DeliverySebree, KY 42455Dear Employee:We call your attention to Paragraph 9(b) of our BigRi ers' Agreement, which requires all new employ-ees to join the union after thirty (30) days of em-ployment. I have been informed by Pat Waldeck,Martin Askins, Wayne Harley, and the Big Rivers'office that they have called this to your attention.According to our records you were employed on1/17/79 and have had sufficient time to complywith this section of our Agreement.You are now officially notified that we expect youto join Local 1710 by 9/15/79.Yours truly,Wm. Harold Baggett, Bus. MgrParenthetically, it is noted that Melton denied everhaving received a copy of that letter or having ever beeninformed as to its content. The letter, forwarded by cer-tified mail. *was addressed to Melton at the home of hergrandmother. A return receipt in evidence, dated Sep-tember 12, 1979, bears the signature of Melton's grand-mother. Melton. in June 1979, had moved from that loca-tion to Owensboro, Kentucky, informing the Companyin wsriting of her change of address. There is no evi-dence, however, that this change was transcommunicat-ed to the Union, and I find that insofar as the Union .wasconcerned, the address in Sebree, Kentucky, was Mel-ton's last known address. Notwithstanding Melton's de-nials in this respect, she in fact was aware of the exist-ence of the letter. For she admits that in mid-Septemberher grandmother, by telephone, informed her that shehad received a letter "from the Union." According toMelton, in that conversation, her grandmother did notpossess the letter and, as it had not been opened, thelatter could neither read nor tell Melton what it con-cerned. 7Meltlon, he told her Ihat she swas required II lliin the Unioin llhin Ihetime limits set h) the contractt" teltiol could rolt recall these conscersatlons I credit the testilnlnn ofJames Alsip, a uniuon stleard il Meltonis shift, that he Inifirmcd her ifthe menhmbership ihligatlion approximatel) I month, after her hire atndthat aIlolther stesalrd. Walter 1cGechee. in Alip's presence. I ol Meltonthat If he did not fulfill her mrnmhershlp obligailtonu shc iould he Icrmi-naledAtit hough Mel ton testified that she visited her parerint honie in tFE-anssille, Indiana. ceer) s scckcnd. and at that time picked up her mail for-s sarded bh her gruniidliioiter, for ultneplained reson, the I. nlil', lets Iterwas Incvcr dcIisercd to tier inl hat fashl tllt \vhecn quetollltnd a1 to As,)she hid iit directcd her gralldmotlh r Ii forward the letter to i hr.Mclirl sinipl ) ICtiried thit "it slipped nis mind"331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Melton at least suspected what that letter wasabout is suggested by her testimony that she happened tomention the letter to fellow employee Beatrice Blanks.By coincidence, the record, in other areas, reveals thatBlanks had been exposed to repeated prodding by theUnion to comply with her own union obligations. Thus,documentary evidence indicates that on January 29,1979, Blanks was sent a letter by the Union identical tothat addressed to Melton, pertaining to Blanks' failure tojoin the Union after 30 days of employment.8In addi-tion, on July 9, 1979, the Union requested that the Com-pany post a list of members in arrears on their dues obli-gation, which included Beatrice Blanks. It is also note-worthy in this regard that, according to the testimony ofMelton, when she sought information as to the amountof dues owed, she did not direct her inquiry to any rep-resentative of the Union but sought and received such in-formation from Beatrice Blanks.In any event, the Union, having received no responsefrom Melton, by letter dated September 26, 1979, wroteVice General Manager James as follows:Dear Bill:Enclosed is a copy of a notification that was sent toGale R. Melton by registered mail. You will alsonote this was signed for on September 12, 1979.As you can see this employee has had ample time tocomply with Paragraph 9(b) of our Big RiversAgreement. Therefore, we officially request thatyou take immediate action regarding this matter.Sincerely,Wm. Harold Baggett, Bus. Mgr.Upon receipt of the foregoing, the Company becameinvolved in the effort to obtain Melton's compliance withthe Union's security provisions of the contract. Howev-er, no immediate disciplinary action was taken. Rather,on Friday, October 5, Supervisor Railey informedMelton that the Company received information from theUnion that she had not met her membership obligations.According to his credited testimony, he again explainedto her that becoming a member of the Union was a con-dition of employment and, at that point, he needed averbal assurance from Melton that she would comply.The latter indicated that she would.9Thereafter, on Monday, October 8, Melton ap-proached Railey and told him she had mailed the Uniona check for the amount she owed. "'During this entire period, Melton's deficiency hadbeen the subject of ongoing discussion between theUnion's business manager, Baggett, and Vice GeneralManager James. On Wednesday, October 10, in one suchconversation, Baggett informed James that he had heardnothing from Melton. James indicated that he had re-ceived information that Melton had mailed a check to8 See Resp. Emp. Exh. 2(c).9 The foregoing is based essentially on a composite ,of testimony olfRailey and Melton Where in conflict, however, the testimony of Raileywas preferred'o Melton testified that she learned the amount of union dues fromfellow employee Beatrice Blanks She claims that she sought this infor-mation from Blanks because she could find no union steward at the timethe Union on Monday. For this reason, Baggett andJames agreed to wait a day or so longer. However, onthe afternoon of Thursday, October 11, after the mail de-livery that day, Baggett still had not received the check,and hence reported that fact to James. I I Both agreed thematter had gone too far for too long and that somethinghad to be done.At this juncture, James instructed Plant Superintend-ent Wallace to implement a previously considered planto bring Melton into compliance. That afternoon, stillOctober II, Melton was summoned to Wallace's officeby Railey at approximately 2:30 p.m. Wallace informedMelton that as of Thursday the Union had still not re-ceived her check. Melton retorted that it had beenmailed and should be there. 12 Wallace then indicated,"Well, you know, this thing is getting serious ... you'regoing to have to make some different arrangements ...this thing has to be paid." " Melton was told by Wallacethat she would have to get a payment receipt from Bag-gett, and that she was going to be suspended beginningFriday, October 12, for a period of up to 3 days toobtain evidence of her compliance with the contract.Wallace counseled Melton as follows: "I strongly suggestthat you get hold of Mr. Baggett as soon as you leavethis office ...make arrangements tonight to pay thosedues and be to work in the morning ...I see no reasonfor you to lose any time ...to get this done."'4Based on the credited testimony of James, Wallace,and Railey, I find that the intent behind this suspensionwas to automatically discharge Melton if she wereunable to furnish evidence of compliance with the union-security arrangement before expiration of 3 workingdays. Based on the credited testimony of Railey andWallace, I find that such intent was communicated toMelton on October I 1.There can be no question that Melton was fully awareon October 11 that she had to appear in person at theunion hall in order to satisfy the Company's mandate.Yet, from October II to October 17, it does not appearthat she at any time inquired as to the business hoursmaintained by that facility. 'l I According to the testimony of Melton. she did not deposit the ense-lope containing the check in a public mail receptacle Instead, she left theensvelope on top of her personal mail hbox at her apartment house Sheexpected the mailman to pick up the letter in making his deliveries, apractice followed in the pastta Melton resides in ()w:lnshoro at a location only about 15 blocksfrom uniion headquarters":' During the course of the consversation, Wallace suggested to Meltonthat she stop payment on the checkt4 Itere again. I prefer the testimony of Wallace, as corroborated byRailey. over that of Mellton The latter admitted she was told that shecould return to v.work immediatel) upon obtaining evidence of compli-alce.' Histolricalls. the hours olf operation at the union hall were Monday.Tuesday. Wednesda). and Friday. from 8 a m to 12 p.m .and from Ip.m to 4 pm. (on a dailN basis On Saturday. office hours were main-tained from 8 a.m to 12 p.m. The union hall was closed on Thursday andSunday Based on the credited iestimoni of Baggett. I find these hourswere posted on the front door, through which persons normally havingbusiness gain access to the union hall According to the testimony ofMelton, and her friend. Mark Reis,h in their visits to the hall, neither hb-scrved an)y such posting332 B11G RIVERS ELECTRIC CORPORATIONAnd other evidence suggests that, notwithstanding theseriousness with which the suspension was communicat-ed, Melton was by no means gripped by a sense of ur-gency. For during the entire period prior to October 17,her visits to the union hall numbered no more than two.Thus, on Friday, October 12, she made no attempt toventure to the union hall, located a mere 15 blocks or sofrom her home. She, thus, nullified the first opportunityto establish the predicate for curtailment of the suspen-sion and immediate return to work, choosing instead toenjoy the day off by tending to personal affairs in Evans-ville, Indiana.16As for October 13, Melton deniedknowledge that the Union maintained office hours onSaturday, and hence made no effort to go to the unionhall that day.With respect to Monday, October 15, according to thetestimony of Melton, she made her first visit to the unionhall, while allowing the morning to pass by, delayinguntil about I p.m. that afternoon to do so." i She, togeth-er with a friend, Mark Reisz, a former employee of theCompany and union member, who allegedly accompa-nied Melton, testified that the door of the union hall waslocked, that there were no cars on the parking lot, andthat no one answered their repeated knocking on thedoor. According to Melton and Reisz, they waited a fewminutes, and when no one appeared she returned home,adding that on her arrival, she attempted, for a period ofabout one-half hour, to reach the Union by telephone, re-peatedly, but received no response. It is clear that shemade no attempt to further communicate with the Unionthat day, claiming that she "figured" that she could takecare of it the next day.Tuesday, October 16, was the last day of her suspen-sion. Despite the difficulties she claims to have encoun-tered in her efforts to reach the Union previously,Melton, according to her own testimony, made no effortto communicate with the Union until 3:30 or 4 that after-noon.i8She testified, with corroboration from Reisz,that she again went to union headquarters that day, find-ing the door locked, no cars, and no response to repeatedknocking on the door. This time when, she returnedhome, Reisz telephoned Baggett in her behalf. i9 I dis-credit the testimony of Melton and Reisz to the effectthat Baggett, after being informed that Melton had toreport for work at 7 a.m. the next day, stated that "ev-erything would be squared away" if she came in andpaid her dues at 8 a.m. Wednesday morning2016 Melton did assert that she stopped payment on the check that day.'7 It is noted that her estimated arrival time was perilously close towhat is customarily regarded as the noon lunch houri' Reisz who allegedly again accompanied Melton on October 16 testi-fied that their arrival was prior to 4 p.m explaining that he would nothave gone later, "Because common sense would have told me it wouldn'tbe open " It is no understatement to say that Melton was shaving it a bitclose'9 Baggett acknowledged receiving said telephone call at or about 5:10p.m. I credit his testimony that, after talking with Reisz. Mellon, afterexplaining her situation, requested that he return to union headquarters,open the office, and allow her to pay her dues. Baggett told Mellon thatshe would have to appear during normal business hours. and hence shewould have to come in at 8 a m the next morning because he had nointention of returning to the office.20 Melton and Reisz testified that only Reisz talked to Baggett duringthe telephone conversation. Baggett testified that he first talked to Reiszand then Melton The conflict is immaterial and need not be resolvedOn Wednesday, October 17, Melton went to the unionhall shortly after 8 a.m., filled out a membership applica-tion, paid her initiation fees and dues, and obtained a re-ceipt.2From the union hall, Melton went directly to work,arriving sometime after 9 a.m. When she arrived she wasstopped by the guard at the gate, who advised her thatWallace was waiting to see her. En route to Wallace'soffice, she was informed that Railey also wanted to talkto her. Because Wallace was on the phone, Melton firsttalked to Railey, showing him the receipt of paymentfrom the Union and advising that she had squared awayher responsibility and was a member. Raily indicatedthat it was too late, and pulled a letter of terminationdated October 16, which recited as follows:Dear Miss Melton:On Thursday, October 11, 1979, you were calledinto my office in the presence of Gary Railey andnotified again of your apparent unwillingness tocomply with Section 9B of the Contract Agree-ment.I told you at this time you were suspended andgiven three scheduled working days to get in com-pliance and show me proof of said compliance. Asof 3:30 p.m. this afternoon, Tuesday, October 16,1979, your three days were up. Since you have notappeared, it leaves me no alternative but to termi-nate your employment with Big Rivers as I in-formed you on the before mentioned date.Your final check will be held pending your turningin all issued company-owned equipment and leaseduniforms.Sincerely,S.R. WallacePlant SuperintendentFollowing Melton's request for a union steward whichwas initially denied by Railey, Melton sought out andwas accompanied by Union Steward Alsip to the officeof Wallace. Alsip took the position that termination wasunfair in her case inasmuch as Melton had a receipt ofpayment. Wallace disagreed. Melton explained that shewent to the union hall on two successive days, only tofind no one present. She argued that she telephoned Bag-gett at home and that he gave his approval that shereport to the union hall on Wednesday, and pay her duesbefore going to work. Wallace indicated that he shouldhave been contacted in advance that such an arrange-ment existed, whereupon Melton claimed to have at-tempted to reach the plant by telephone the previousevening while offering the excuse that she could not "getthrough." She claims that Wallace admitted the phoneswere not working on October 16, but she should have21 Considering the background, together with my mistrust of Melton. Idiscredit her testimony that on that occasion Baggett apologized for the"inconvenience" suffered by Melton and told her that "everything wastaken care of. and to go back to work and carry on as normal " AlthoughBaggert was not examined with respect to such comments, here againMelton's effort Ito present herself in a favorable light did not ring true333 DECISIONS ()F NATIONAL AHBOR REI.ATIONS BOARDfound some other way to contact him. Melton claimsthat she then asked Wallace if it were not Baggett's roleto contact Wallace. Alsip appealed to Wallace thatMelton be given her job back, as there had been a break-down in communications, which, according to Melton,Alsip stated was not Melton's fault. Alsip appealed toWallace to let her go back to work. Wallace refused.Following the discharge, the Union returned the uniondues paid by Melton. The Union advised Melton that nogrievance would lie on her discharge, but union repre-sentatives advised her to explore possible recoursethrough the National Labor Relations Board.The question presented is whether on the above factsthe Union and Employer exceeded permissible statutorylimits in their efforts to enforce an employee's compli-ance with a lawful union-shop arrangement. There is nei-ther claim, allegation, nor evidence that said action wasbased on considerations other than a continuing effort onthe part of the Union's and Employer's representatives tosecure satisfaction of Melton's legitimate, contractuallydefined membership obligations.22With respect to the allegations against the Union, al-though some may argue that it is beyond the province ofan administrative law judge to comment on the discre-tion exercised in issuing formal complaints under thisAct, it is undeniable that an abuse of that authority en-tails a senseless waste of public and private resources andhardly enhances the mission of this Agency and its credi-bility. Here, if one limits the inquiry to documented evi-dence and that available through the Charging Partyherself, it taxes the imagination to comprehend howtrained experts under this Act could have preceived anyillegality in the Union's conduct. The theory postulatedby the General Counsel is that "the Union clearly failedin its fiduciary duty of informing Melton of her Unionsecurity obligations," by failing to notify Melton of theamount owed, the method used to compute the amount,when such payments are to be made, and that dischargewould result from failure to pay. However, Melton, onher own testimony was mindful of these requirementsand procedures at least as of October 8, some 9 daysprior to her discharge, a period in which the Union wasseeking her compliance, rather than discharge. Indeedthe 8(b)(l)(A) and (2) violations imputed to the Unionarise in a context in which the critical element of unioncaused or an attempt to cause discrimination is complete-ly unsubstantiated. The only evidence bearing on thatelement is documented and in the form of the Union'sletter to the Company of September 26, which merelyrequested that the Company "take immediate action" re-garding Melton's failure to comply. Melton's own testi-mony indicates that, even after October 8, the Companyafforded her reasonable opportunity to comply, with theCompany affording Melton information to the effect thatthe Union during the ensuing period was concerned onlywith its failure to receive the check purportedly sent byMelton. Thus, on the face of her own testimony, it is ob-22 It is noted ihat Melton was the only employee discharged by reasonof her failure to comply with the union-shop arrangement However,credible evidence shows that other employees corrected their delinquen-cies immediately on the heels of formal prodding by the Union and theCompanyvious that Melton knew or should have known that theUnion was not playing "hard ball" but supported man-agement's continuing efforts to secure her compliancewith legitimate membership obligations of which she wasfully mindful.However, resolution of the 8(b)(2) and 8(b)(l)(A) alle-gations is reduced to the simplistic when one takes ac-count of the resolutions of credibility and the believabletestimony as to the posture of the Union during theperiod between September 26 and October 17. It is obvi-ous from the testimony of Baggett and James that,during that period, the stance of the Union was one ofpatient leniency and, like that of the Company, wasaimed solely at obtaining Melton's compliance and nother separation. On the credited facts, the Union solicitedthe Company's assistance on September 26, and at notime thereafter sought discharge, electing instead to for-bear during a substantial period of time during which theCompany prodded Melton to join the Union and pay hermembership fees. The 8(b)(1)(A) and 8(b)(2) allegationsare dismissed.The 8(a)(3) and (1) allegations are also untenable. Theplight of Melton was not that of a union member whofell behind in dues, and who, suddenly, without priorwarning, was discharged. On the credible evidence,Melton knew from the inception of her employment thatshe would be required to join the Union or be terminat-ed.23Melton had knowingly been in default under whatI find to have been an adequately published requirementfor some 7 months before formal steps were taken tosecure her compliance. Those efforts did not entail aswift discharge without notice, but involved action byunion representatives and then by the Company to pre-serve her employment, but in conformity with the con-tract. The effort on the part of the management took thetime and effort of at least one high level representativeand two operating level supervisors of the Company. Inthe end, Melton was given 3 days off in order to obtainproof that she had fulfilled her membership obligations.She failed to honor the conditions communicated to herin timely fashion and she was discharged. One might saythat perhaps management was unfair and that its leniencyand patience could have been extended just one morestep. But such a naked substitution of judgment for thatof management is not only beyond the province of thoseresponsible for administration of this Act, but in this in-stance would serve to reenforce conduct by an employeewhich on this record might be viewed as contumacy, atworst, or blatant irresponsibility at best. I find that therecord does not substantiate that Respondent Employerdischarged Melton for reasons other than her nonpay-ment of dues and initiation fees, and, accordingly, shalldismiss the 8(a)(3) and (1) allegations of the complaint.CONCI.USIONS OF LAW1. Big Rivers Electric Corporation is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2:i Melton's testimony that she had no such knosledge is discredited334 ilG RIVlERS tlI.ICTRIC CORP()RA'TI()N2. The Union is a labor organization \within the mean-ing of Section 2(5) of the Act3. Respondent Union did not violate Section 8(b)( )(A)and (b)(2) of tile Act hby causing and attempting to causethe discharge of Gale Rae Meltonl for reasons other thanpayment of initiation fees and dues pursuant to a lawrfulunion-shop provision in the governing collective-hargain-ing agreement.4. Respondent Employer did not violate Section8(a)(3) and (1) of the Act by discharging Gale RaeMelton by reason of her nonpayment of initiation andfees and dues required by the terms of a lawsful union-shop arrangement in the governing collective-bargainingagreement.Upon the foregoing Findings of fact and conclusions oflawx, and upon the entire record in this proceeding. andpursuant to Section lO(c) of the Act, I hereby issue thefollovsving recommended:()RI)FRR2It is herebh ordered that the complaint herein he and ithereby is dismissed in its entireltyIn I t', ccnl nor c.\.r.plloIii arT Ilced aI, provl .lcd h> Scc ID)2 4t ilf[hc Rrule' adl Rcguial,in, lot thc Nallon.il I abohr Rclaillon Itlooard. thefindings ,,in ifiiitli,,, idrld recommeidnd d ()rilcr herein shill, as prIsId. cdin Sc¢ 10)2 48 of Ihc Rulc anlild Rcgtilaionls. hC adopled h.s ltih lBard alndhc.urc 1o. it firlding, .'oIIClu.iiii .ild ()t r. lsarnt ill h.hl.tions thcrcioshall hc dceriled si.;r ced flir ill pLIrpIsC.